                Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 1 of 7




 1                                                                      The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9     STATE OF WASHINGTON,                                  Case No. 2:20-cv-1232-RSL
10
                                      Plaintiff,
11
                      v.                                     ANSWER
12     U.S. NATIONAL ARCHIVES AND
       RECORDS ADMINISTRATION, an agency of
13
       the United States of America,
14
                                      Defendant.
15

16

17           COMES NOW, Defendant United States National Archives and Records Administration

18   (“NARA”) by and through Brian T. Moran, United States Attorney, Western District of

19   Washington, and Katie D. Fairchild, Assistant United States Attorney for said District, and hereby

20   answers Plaintiff’s Complaint, Dkt. 1, as follows:

21           In response to the numbered paragraphs of the Complaint, NARA admits, denies, or

22   otherwise answers as follows:

23                                         I.      INTRODUCTION

24      1.          The allegations in Paragraph 1 sets forth Plaintiff’s characterization of this action,

25   to which no response is required. To the extent that a response is deemed necessary, NARA

26   admits that the action is brought pursuant to the Freedom of Information Act (“FOIA”), 5 U.S.C.

27

28   ANSWER                                                                 UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                      700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 2 of 7




 1   § 552 and that Plaintiff requested agency records. The FOIA statute speaks for itself and NARA

 2   denies any characterization of FOIA inconsistent with the language of the statute.

 3      2.         NARA admits that the National Archives at Seattle facility is located at 6125 Sand

 4   Point Way NE, Seattle, WA 98115. The remaining allegations in Paragraph 2 consist of

 5   allegations that are immaterial to this FOIA action, provide no claim for relief under FOIA, nor

 6   support a claim to which a response is required. To the extent that a response is deemed necessary,

 7   NARA states that the FOIA statute speaks for itself and denies any characterization of FOIA

 8   inconsistent with the language of the statute.

 9      3.         NARA admits the first sentence of Paragraph 3. The remaining allegations in

10   Paragraph 3 consist of Plaintiff’s characterization of NARA’s holdings at its Seattle facility and

11   Plaintiff’s characterization as to who uses the Seattle facility and the frequency with which it is

12   used. These allegations are immaterial to this FOIA action, provide no claim for relief under

13   FOIA, nor support a claim to which a response is required. To the extent that a response is deemed

14   necessary, NARA states that the FOIA statute speaks for itself and denies any characterization of

15   FOIA inconsistent with the language of the statute.

16      4.         The allegations in paragraph 4 consist of Plaintiff’s characterizations of the PBRB

17   Report, which are immaterial to this FOIA action, provide no claim for relief under FOIA, nor

18   support a claim to which a response is required. To the extent that a response is deemed necessary,

19   NARA states that the FOIA statute speaks for itself and denies any characterization of FOIA

20   inconsistent with the language of the statute.

21      5.         The allegations in paragraph 5 consist of Plaintiff’s characterizations of the actions

22   of other entities, which are immaterial to this FOIA action, provide no claim for relief under FOIA,

23   nor support a claim to which a response is required. To the extent that a response is deemed

24   necessary, NARA states that the FOIA statute speaks for itself and denies any characterization of

25   FOIA inconsistent with the language of the statute.

26      6.         The allegations in paragraph 6 consist of Plaintiff’s characterizations of the PBRB

27   Report, which are immaterial to this FOIA action, provide no claim for relief under FOIA, nor

28   ANSWER                                                                UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                     700 STEWART STREET, SUITE 5220
     PAGE– 2                                                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 3 of 7




 1   support a claim to which a response is required. To the extent that a response is deemed necessary,

 2   NARA states that the FOIA statute speaks for itself and denies any characterization of FOIA

 3   inconsistent with the language of the statute. NARA further answers that the PBRB report speaks

 4   for itself and denies any characterization of it inconsistent with its contents.

 5      7.          NARA admits it received a FOIA request, dated February 3, 2020, from Plaintiff

 6   via electronic mail.

 7      8.          The allegations in Paragraph 8 contain Plaintiff’s characterization of its FOIA

 8   request, the content of which speaks for itself, and to which no response is required. NARA

 9   respectfully refers the Court to Plaintiff’s FOIA request for a complete and accurate statement of

10   its contents and denies any characterization inconsistent with the language of Plaintiff’s FOIA

11   request.

12      9.          To the extent that the allegations in Paragraph 9 purport to characterize a

13   communication from NARA to Plaintiff, NARA answers that the contents of any written

14   communication received from NARA speak for themselves, and NARA denies any

15   characterization inconsistent with the language of that communication.             NARA is without

16   sufficient information at this time to know when Plaintiff received the communication described

17   in Paragraph 9 and therefore denies those allegations at this time.

18      10.         Denied.    By way of further answer, NARA states that at least two email

19   communications were sent to Plaintiff acknowledging its FOIA request, the contents of which

20   speak for themselves.

21      11.         The allegations in Paragraph 11 sets forth Plaintiff’s characterization of this action,

22   to which no response is required. These allegations are immaterial to this FOIA action, provide

23   no claim for relief under FOIA, nor support a claim to which a response is required. To the extent

24   that a response is deemed necessary, NARA states that the FOIA statute speaks for itself and

25   denies any characterization of FOIA inconsistent with the language of the statute.

26                                  II.   JURISDICTION AND VENUE

27

28   ANSWER                                                                  UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                       700 STEWART STREET, SUITE 5220
     PAGE– 3                                                                  SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 4 of 7




 1       12.        Paragraph 12 contains conclusions of law to which no response is required. To the

 2   extent that a response is deemed necessary, NARA states that the cited authority speaks for itself,

 3   and puts Plaintiff to its proof.

 4       13.        Paragraph 13 contains conclusions of law to which no response is required. To the

 5   extent that a response is deemed necessary, NARA states that the cited authority speaks for itself,

 6   and puts Plaintiff to its proof.

 7       14.        Paragraph 14 consists of legal conclusions to which no response is required. To

 8   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

 9   itself and denies any characterization of FOIA inconsistent with the language of the statute.

10                                             III.   PARTIES

11       15.        NARA currently is without knowledge or information sufficient to form a belief as

12   to the truth of the allegations in Paragraph 15 and therefore denies them at this time.

13       16.        With regard to the first sentence, NARA admits that it is an agency within the

14   United States government subject to FOIA. The remaining allegations of Paragraph 16 consist of

15   conclusions of law or a characterization of Plaintiff’s FOIA request to which no further response

16   is required. To the extent that a further response is deemed necessary, NARA states that the FOIA

17   statute speaks for itself and denies any characterization of FOIA inconsistent with the language

18   of the statute and that Plaintiff’s FOIA request speaks for itself.

19                                 IV.    STATUTORY BACKGROUND

20       17.        Paragraph 17 consists of legal conclusions to which no response is required. To

21   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

22   itself and denies any characterization of FOIA inconsistent with the language of the statute.

23       18.        Paragraph 18 consists of legal conclusions to which no response is required. To

24   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

25   itself and denies any characterization of FOIA inconsistent with the language of the statute.

26       19.        Paragraph 19 consists of legal conclusions to which no response is required. To

27   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

28   ANSWER                                                                 UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                      700 STEWART STREET, SUITE 5220
     PAGE– 4                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 5 of 7




 1   itself and denies any characterization of FOIA inconsistent with the language of the statute.

 2       20.         Paragraph 20 consists of legal conclusions to which no response is required. To

 3   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

 4   itself and denies any characterization of FOIA inconsistent with the language of the statute.

 5                                       V.      STATEMENT OF FACTS

 6       21.         NARA admits it received a FOIA request, dated February 3, 2020, from Plaintiff

 7   via electronic mail.

 8       22.         The allegations in Paragraph 22 contain Plaintiff’s characterization of its FOIA

 9   request, the content of which speaks for itself, and to which no response is required. NARA

10   respectfully refers the Court to Plaintiff’s FOIA request for a complete and accurate statement of

11   its contents and denies any characterization inconsistent with the language of Plaintiff’s FOIA

12   request.

13       23.         To the extent that the allegations in Paragraph 23 purport to characterize a

14   communication from NARA to Plaintiff, NARA answers that the contents of any written

15   communication received from NARA speak for themselves, and NARA denies any

16   characterization inconsistent with the language of that communication.                   NARA is without

17   sufficient information at this time to know when Plaintiff received the communication described

18   in Paragraph 23 and therefore denies those allegations at this time.

19       24.         Paragraph 24 consists of legal conclusions to which no response is required. To

20   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

21   itself and denies any characterization of FOIA inconsistent with the language of the statute.

22       25.         Denied.     By way of further answer, NARA states that at least two email

23   communications were sent to Plaintiff acknowledging its FOIA request, the contents of which

24   speak for themselves.

25       32.         Paragraph 321 consists of legal conclusions to which no response is required. To

26
     1
      Plaintiff’s numbering appears to have an error. NARA’s numbering follows the numbering in Plaintiff’s
27   Complaint, Dkt. 1.

28   ANSWER                                                                        UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                             700 STEWART STREET, SUITE 5220
     PAGE– 5                                                                        SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
                 Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 6 of 7




 1   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

 2   itself and denies any characterization of FOIA inconsistent with the language of the statute.

 3                                   VI.    FIRST CLAIM FOR RELIEF
                      Violation of the Freedom of Information Act – Failure to Respond
 4                                      5 U.S.C §§ 552(a)(3), (a)(4)(B)
 5       34.         Paragraph 34 purports to reallege and incorporate all preceding paragraphs and

 6   therefore no response is required. To the extent a response is required, the NARA reasserts its

 7   response to all preceding paragraphs.

 8       35.         Paragraph 35 consists of legal conclusions to which no response is required. To

 9   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

10   itself and denies any characterization of FOIA inconsistent with the language of the statute.

11                                 VII. SECOND CLAIM FOR RELIEF
                  Violation of the Freedom of Information Act—Failure to Produce Records
12                                      5 U.S.C §§ 552(a)(3), (a)(4)(B)

13       36.         Paragraph 36 purports to reallege and incorporate all preceding paragraphs and

14   therefore no response is required. To the extent a response is required, NARA reasserts its

15   response to all preceding paragraphs.

16       37.         Paragraph 37 consists of legal conclusions to which no response is required. To

17   the extent that a response is deemed necessary, NARA states that the FOIA statute speaks for

18   itself and denies any characterization of FOIA inconsistent with the language of the statute.

19                                     VIII.    PRAYER FOR RELIEF

20             The remainder of Plaintiff’s Complaint sets for Plaintiff’s prayer for relief, to which no

21   response is required. To the extent that a response may be deemed necessary, NARA states that

22   Plaintiff is not entitled to the requested relief.

23                                             GENERAL DENIAL

24          Pursuant to Rule 8(b)(3) NARA denies all allegations in the Complaint which it has not

25   otherwise specifically admitted or denied herein.

26                                                 DEFENSES

27       1. As to some or all of the claims asserted in this action, Plaintiff has failed to state a claim

28   ANSWER                                                                 UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                      700 STEWART STREET, SUITE 5220
     PAGE– 6                                                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-cv-01232-RSL Document 8 Filed 09/17/20 Page 7 of 7




 1   upon which relief may be granted under FOIA.

 2      2. As to some or all of the claims asserted in this action, Plaintiff has failed to exhaust

 3   administrative agencies as required by FOIA.

 4      3. Plaintiff has not established a right to attorney’s fees.

 5      4. To the extent that the Complaint refers to or quotes from external documents or other

 6   sources, NARA’s answer may refer to these materials; however NARA’s references are not

 7   intended to be, nor should they be construed to be, and admission that the materials cited in

 8   Plaintiff’s Complaint are: (a) correctly cited or quoted by Plaintiff; (b) relevant to this or any

 9   other action; or (c) admissible in this, or any other action.

10      5. NARA reserves the right to amend, supplement, and assert additional affirmative defenses.

11          .

12

13

14          DATED this 17th day of September, 2020.

15                                                         Respectfully submitted,
16
                                                           BRIAN T. MORAN
17                                                         United States Attorney

18                                                         s/Katie D. Fairchild
                                                           KATIE D. FAIRCHILD, WSBA #47712
19                                                         Assistant United States Attorney
20                                                         United States Attorney’s Office
                                                           700 Stewart Street, Suite 5220
21                                                         Seattle, Washington 98101-1271
                                                           Phone: 206-553-4358
22                                                         Fax: 206-553-4067
                                                           Email: katie.fairchild@usdoj.gov
23

24                                                         Attorney for Defendant

25

26

27

28   ANSWER                                                                UNITED STATES ATTORNEY
     2:20-cv-1232-RSL                                                     700 STEWART STREET, SUITE 5220
     PAGE– 7                                                                SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
